DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7 and 25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gatzen et al. (US Patent Application Publication No. 2017/0362953).
In reference to claim 1, Gatzen discloses a method of performing an operational action with a downhole system, the method comprising:
conveying a downhole string 8 of the downhole system into a wellbore, at least a portion of the downhole string 8 comprising a single flow channel (Fig. 2, the flow channel within mud conduit 14), the single flow channel including a longitudinal axis (Fig. 2);
flowing a fluid through the downhole string 8 at a first flow rate within a first flow rate range (par. 0018);

flowing the fluid at a second flow rate within a second flow rate range (par. 0026, “the drilling fluid flow rate has a dynamic range”);
generating electrical energy using a second turbine generator 10 configured to generate electrical energy when the flow rate is within a second flow rate range different than the first flow rate range (par. 0026, “a stack of modular turbine generators 10 may be used with each turbine generator 10 having a different turbine wheel configuration such that the entire dynamic fluid flow rate range or a desired portion of the dynamic fluid flow rate range can be accommodated”), the first turbine generator 10 and the second turbine generator located in the single flow channel at different axial locations (Figs. 1-3);
transmitting a pressure pulse communicative of data generated downhole using a first pulser powered by one of the first turbine generator 10 and the second turbine generator 10 (par. 0017, “Measurement data may be transmitted to a receiver 13 at the surface using telemetry such as pulsed-mud”);
receiving the pressure pulse at a sensor 13 at a surface location (par. 0017); and
performing an operational action based on the data communicated by the pressure pulse (par. 0017, “Commands may be transmitted to the one or more downhole tools 11 from a controller, such as the receiver 13, using the telemetry”).
In reference to claim 6, Gatzen fails to disclose specific flow rates or if the flow rates overlap.  However, claim 6 encompasses every possibility (overlapping and non-overlapping ranges), so Gatzen inherently discloses one of these criteria.
In reference to claim 7, Gatzen discloses that the data is a parameter measured using a sensor located in the downhole string 8 (par. 0017).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gatzen et al. (US Patent Application Publication No. 2017/0362953) in view of Gilbert et al. (US Patent No. 5,626,200).
In reference to claim 3, Gatzen fails to disclose specific flow rates.
Gilbert discloses that flowrates from 125 gpm to 375 gpm are selected for passage through a turbine generator (col. 5, lines 2-17).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to select this flow rate as it is known in the art to be effective for powering a downhole turbine generator.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gatzen et al. (US Patent Application Publication No. 2017/0362953).
In reference to claim 5, Gatzen discloses telemetry means such as “pulsed-mud or wired drill pipe” (par. 0017).  Wired drill pipe telemetry would allow for a downlink during flow off conditions as it is known in the art to not require flow.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include wired drill pipe telemetry (and the associated flow-off downlink) as it provides an additional means to transmit signals uphole or downhole.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gatzen et al. (US Patent Application Publication No. 2017/0362953) in view of Carroll et al. (US Patent Application Publication No. 2016/0145975).
In reference to claim 10, Gatzen fails to disclose monitoring one of a revolutions per minute and a voltage in the first turbine generator and shutting down the first turbine generator based on one of the monitored RPM and the monitored voltage.
Carroll discloses monitoring one of a revolutions per minute (par. 0019, with “RPM sensor 207”) and a voltage (par. 0019, “circuits may monitor the voltage”) in the first turbine generator 220A/B and shutting down the first turbine generator 220A/B based on one of the monitored RPM and the monitored voltage (Fig. 4B, flow is directed to the central bore 404, effectively shutting down generators 220A/B; par. 0019, flow diverters 414A/B are actuated based on measured data).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to monitor the RPM and/or the voltage to ensure that both are within safe operating limits.

Allowable Subject Matter
Claims 8, 9, 11, 12, 14, 15 and 19-24 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



11/08/21